Citation Nr: 1003122	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  09-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for the residuals of 
asbestos exposure.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus type II.

6.  Entitlement to service connection for sleep apnea as 
secondary to service-connected diabetes mellitus type II.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.  

In October 2009, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Little Rock RO before the undersigned sitting in Washington, 
D.C.  A transcript of this hearing is in the Veteran's claims 
folder.

The issues of entitlement to service connection for the 
residuals of asbestos exposure, a right shoulder disability, 
a left shoulder disability, erectile dysfunction as secondary 
to service-connected diabetes mellitus type II, and sleep 
apnea as secondary to service-connected diabetes mellitus 
type II are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral eye disability has not been shown to be causally 
or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

A bilateral eye disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in November 2006 with regard to 
the claim for service connection for a bilateral eye 
disability.  The letter addressed all of the notice elements, 
to include enclosures with regard to establishing disability 
ratings and effective dates, and was sent prior to the 
initial unfavorable decision by the AOJ in May 2007.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for a bilateral 
eye disability.  All available service treatment records as 
well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim for a bilateral eye 
disability.  However, the Board notes that the Veteran's eyes 
were discussed during his February 2009 VA examination.  In 
this regard, it was noted that the Veteran did not have any 
eye disease.  Examination did not show diabetic background or 
proliferative retinopathy.  Further, there were no eye 
findings to report.  The Board concludes that the February 
2009 VA examination, in connection with the other evidence of 
record, is sufficient upon which to base a determination in 
this case as it is predicated on an examination of the 
Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Moreover, there is no competent medical evidence of record to 
contradict the conclusions of the February 2009 VA examiner.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  38 C.F.R. § 3.159(c)(4).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claim for a bilateral eye disability.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case with regard to the claim 
for a bilateral eye disability.


LAW AND ANALYSIS

1.  Entitlement to service connection for a bilateral eye 
disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
bilateral eye disability.  The Veteran contends that he has a 
bilateral eye disability as the result of conjunctivitis 
during service.  The service treatment records reflected that 
in June 1970, the Veteran reported an irritation to his left 
eye thought to be caused by a foreign object.  The treatment 
prescribed was warm soaks and Visine.  Later in June 1970, 
the Veteran was noted to have conjunctivitis in his right and 
left eyes and sensitivity to light.  The treatment was an eye 
patch.  The service treatment records showed that the Veteran 
was followed through July 1970 for his eyes.  

Thereafter, the Veteran asserts that he began to experience 
difficulty seeing sharp edges.  He reported in a statement 
accompanying his May 2008 notice of disagreement (NOD), that 
he still has difficulty reading fine print and sensitivity to 
glare.  

The post-service medical evidence is completely absent for 
complaints, treatment, findings, or diagnoses of a bilateral 
eye disability.  In this regard, during the February 2009 VA 
examination, the Veteran was noted to have no eye disease or 
proliferative retinopathy.  Importantly, the examiner 
indicated that there were no eye findings to report.  Thus, 
the evidence of record does not indicate that the Veteran has 
a current bilateral eye disability.  The Board notes that 
service connection requires evidence that establishes that a 
veteran currently has the claimed disability.  See Degmetich, 
104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Without evidence of a current disability, service 
connection cannot be granted.

Although the Veteran is competent to report blurry vision and 
sensitivity to light, he is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  To the extent that 
the Veteran has any decreased visual acuity due to refractive 
error of the eye, this is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The Board does acknowledge the Veteran's testimony that he 
was told by Dr. T.K. that the eye infections that he 
experienced during Vietnam probably caused his eyes to 
deteriorate.  However, a statement from T.K., or any other 
medical professional indicating such, is not of record.  
Moreover, in his case, the Board finds that the Veteran's 
account of what Dr. T.K. allegedly said is not persuasive.  
The Board also finds it significant that when the Veteran was 
asked by his representative during his hearing what his 
diagnosis was pertaining to his eyes, the Veteran did not 
relate a diagnosis but merely asserted that his doctor told 
him that he had to get glasses.  Further, the Veteran 
testified that he did not discuss whether he had a bilateral 
eye disability that was related to his in-service eye 
infections with his eye doctor, which indicates that Dr. T.K. 
is not an eye doctor.  Thus, due to the lack of clarity 
regarding what Dr. T.K. alleged said, the Board does not find 
the Veteran's report of a nexus between his eyes and service 
to be persuasive.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay person's account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993) (The Board 
is not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.)

In sum, although the Veteran had findings of conjunctivitis 
during service, the more persuasive evidence of record does 
not reflect a current diagnosis of a bilateral eye 
disability.  Consequently, service connection for a bilateral 
eye disability must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.




REMAND

2.  Entitlement to service connection for the residuals of 
asbestos exposure.

The Veteran asserts that he was exposed to asbestos while 
serving on board the U.S.S. Leonard F. Mason and developed 
asbestosis.  The Board notes that although the RO 
characterized the issue as entitlement to service connection 
for mesothelioma due to as asbestos exposure, the Veteran 
clarified in his March 2009 Form 9 that he was not claiming 
mesothelioma.  The Board has recharacterized the issue as 
reflected above to more accurately reflect the Veteran's 
intentions.  The Veteran testified that he worked as a 
commissary man and all the dry goods were kept below deck in 
small compartments.  He contended that the storage area was 
sprayed with asbestos and when he moved boxes around, the 
asbestos would fall down in chalk-like dust.  In a statement 
received at the same time as his May 2008 NOD, the Veteran 
added that he was also exposed to asbestos after service.  He 
claimed that in approximately 1985, he was given training 
regarding how to minimize his exposure to asbestos.  The 
Veteran contends that although he was exposed to asbestos 
after service, his heaviest period of exposure was during his 
time aboard the U.S.S. Leonard F. Mason.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter "M21-1MR").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-00.

Paragraph (a) lists common materials that may contain 
asbestos including steam pipes for heating units and boilers, 
ceiling tiles, roofing shingles, wallboard, fire-proofing 
materials, and thermal insulation.  Paragraph (b) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis, the most commonly occurring of which is 
interstitial pulmonary fibrosis or asbestosis.  Inhaling 
asbestos fibers can also lead to pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Paragraph (c) notes as 
important that all persons with significant asbestosis 
develop cor pulmonale, heart disease secondary to disease of 
the lung or its blood vessels, and those who do not die from 
cancer often die from heart failure secondary to cor 
pulmonale.  Also of significance is that disease-causing 
exposure to asbestos may be brief, and/or indirect.  
Paragraph (f) indicates that some of the major occupations 
involving exposure to asbestos include mining; milling; work 
in shipyards; insulation work; demolition of old buildings; 
carpentry and construction; manufacture and servicing of 
friction products, such as clutch facings and brake linings; 
and manufacture and installation of products, such as roofing 
and flooring materials, asbestos cement sheet and pipe 
products, and military equipment.  

A review of the Veteran's service personnel records indicated 
that he reported to the U.S.S. Leonard F. Mason DD 852 in 
October 1970 and served there until approximately October 
1971.  Further, his service personnel records confirm that he 
worked as a commissary man during service.  The Board notes 
that working as a commissary man below deck is not listed as 
one of the circumstances typically associated with asbestos 
exposure.  Nevertheless, the Board finds the Veteran's 
account of being exposed to chalk like dust at least four 
times daily for a one year period to be credible and 
consistent with his duties working in the commissary.  
Further, insulation materials such as might be found in 
storage areas have been found to be a source of asbestos.  
Accordingly, after resolving all reasonable doubt in favor of 
the Veteran, the Board will concede exposure to asbestos from 
October 1970 to October 1971.  See generally, VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C.

As acknowledged by the Veteran, the record indicates that he 
worked in post-service professions with exposure to asbestos.  
An August 2004 private treatment record from Dr. C.L.J. 
indicated that the Veteran was noted to have radiological 
features of asbestosis in 1999.  An April 2007 entry noted 
that he was exposed to asbestos while working as a heat 
treating equipment operator, boiler worker, welder, and brake 
shoe repairman.  The impression was given the Veteran's 
history of asbestos exposure and the appropriate latent 
period, he does have parenchymal changes, which are within a 
reasonable degree of medical certainty compatible with a 
history of asbestos exposure and underlying asbestosis.  

As the record indicates that the Veteran was exposed to 
asbestos both during and after service and has a current 
diagnosis of asbestosis, the Board finds that a remand is 
necessary to afford the Veteran a VA examination.  38 C.F.R. 
§ 3.159(c)(4).  

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

As will be discussed below, the Board concludes that 
additional development should be undertaken before a decision 
can be reached on the issues of entitlement to service 
connection for a right and left shoulder disability.  The 
Veteran originally contended that he has back and right and 
left shoulder disabilities that are the result of injuries he 
sustained during service.  In particular, the Veteran asserts 
that during service, he fell while running and landed on his 
upper back and shoulders.  In a statement submitted along 
with his May 2008 NOD, the Veteran reported that his left 
shoulder popped when he fell and that he had severe pain in 
his right shoulder blade area.  

A review of the service treatment records reflects that in 
April 1971, the Veteran fell on his back and complained of 
pain in the mid thoracic spine.  The impression was 
contusion.  A June 1971 treatment entry noted that there was 
stiffness to the trapezius.  The impression was probable 
interspinous ligament strain.  

The Veteran added that his he had subsequent episodes of 
painful catches in his right shoulder blade thereafter until 
2003 when his symptomatology worsened to the point he sought 
treatment.  Regarding his left shoulder, he stated that in 
the early 1980s, he reinjured his left shoulder and was 
informed by physicians that his left shoulder had been 
previously dislocated and had never been set so it healed out 
of position.  The Veteran contended that his left shoulder 
was dislocated during the in-service fall.  He also testified 
that he continues to have weakness in his left shoulder.  

The post-service medical evidence contains private treatment 
records dated in 2002 from Dr. R.H.M. and the facility 
S.P.T.C. which indicated that the Veteran complained of pain 
in his right shoulder.  The impression was trigger point 
right scapula and latissimus dorsi.  

In February 2009, the Veteran underwent a VA examination 
wherein his spine and shoulders were examined.  The examiner 
noted that there was mild tenderness in and about the left 
scapula.  The diagnosis was chronic right periscapular 
rhomboid muscle strain, secondary to fall.  The examiner 
noted that the Veteran sustained some trauma to the 
interscapular area in 1971.  Further, the Veteran was noted 
to have had chronic intermittent spasms ever since and had 
trigger point injections in 2002 that continue to bother him 
now and then.  There was no insult to the spine in general.  
The examiner concluded that the right rhomboid muscle strain, 
which is intermittent and chronic, was the result of what 
transpired in military service.  

In a March 2009 rating decision, service connection for left 
rhomboid muscle injury, claimed as back injury, was granted.  
Service connection for a left and right shoulder disability 
continued to be denied.  The Board notes that the grant of 
service connection for the left rhomboid muscle injury 
appears to be based in part on the February 2009 VA 
examiner's conclusions.  However, as reflected above, the 
examiner opined that the right rhomboid muscle strain was the 
result of the Veteran's military service, not the left 
rhomboid.  Further, the examiner's conclusion is consistent 
with the private medical evidence of record which reflected 
that the Veteran received treatment for his right rhomboid.  

Nevertheless, as the record currently stands, the Veteran has 
been denied service connection for a right and left shoulder 
disability.  The Board concludes that based on the current 
evidence of record, a VA examination to evaluate the 
Veteran's right and left shoulders is necessary.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As noted above, the Veteran has asserted that he 
fell and experienced a popping sound in his left shoulder and 
had pain in his right shoulder.  The Board finds the 
Veteran's reports to be competent and credible, and they are 
supported by April and June 1971 service treatment records.  
Moreover, the Board finds the Veteran's statements that he 
experienced intermittent catching in his right shoulder and 
his reports that he was informed in the early 1980s that he 
had previously dislocated his left shoulder to be competent 
and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Further, there is evidence of a right shoulder disability and 
the Board finds the Veteran's testimony that he has weakness 
in his left shoulder to be competent and credible.  Moreover, 
there was objective evidence of tenderness in the left 
scapula during the February 2009 VA examination.  Thereafter, 
a remand is necessary to afford the Veteran a VA examination.  
38 C.F.R. § 3.159(c)(4).

5.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus type II.

6.  Entitlement to service connection for sleep apnea as 
secondary to service-connected diabetes mellitus type II.

The Veteran contends that he has erectile dysfunction and 
sleep apnea that are secondary to his service-connected 
diabetes mellitus type II (herein after DMII).  The Board 
notes that the RO characterized the issue as entitlement to 
service connection for sleep apnea secondary to mesothelioma.  
However, in his March 2009 Form 9, the Veteran clarified that 
he was seeking service connection for sleep apnea secondary 
to DMII.  

Beginning with the claim for erectile dysfunction, the 
Veteran testified that he was diagnosed with erectile 
dysfunction in the 1980s, progressive to total impotence by 
2003.  During his February 2009 VA examination, the examiner 
commented that he did not necessarily feel that the Veteran's 
erectile dysfunction and total impotence were the result of 
diabetes because of his extremely low serum testosterone.  
The examiner felt that his erectile dysfunction was due to an 
endocrine dysfunction rather than related to diabetes.  

Nevertheless, the Board notes that under section 3.310(a) of 
VA regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

(The Board notes that during the pendency of this appeal, the 
provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability. 
 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
Veteran because it does not require the establishment of a 
baseline before an award of service connection may be made.)

In this regard, although the February 2009 VA examiner 
appears to indicate that the Veteran's service-connected DMII 
did not proximately cause the Veteran's erectile dysfunction, 
the examiner did not address whether the DMII proximately 
aggravated the erectile dysfunction.  Consequently, a remand 
is necessary to address this question.  

Additionally, the Veteran testified that Dr. T.L., who put in 
his penile implant, stated that his erectile dysfunction was 
related to his DMII.  Further, he stated that he had a letter 
to that effect.  However, such letter has not been associated 
with the claims file.  Therefore, the Veteran should be 
afforded an opportunity to submit such on remand.  

Turning to the claim for sleep apnea, the Veteran testified 
that he was diagnosed with sleep apnea in 2003.  Private 
treatment records from B.M.C.S.D.C. dated in 2002 showed an 
impression of obstructive sleep apnea.  A November 2005 
private treatment record from Dr. S.D.T. noted that the 
Veteran had sleep apnea.  The Veteran's weight and mild to 
moderate diabetes were discussed in this treatment record as 
well.  

During his hearing, the Veteran testified that he had an 
appointment in November 2009 for his sleep apnea.  The 
Veteran stated that he intended to ask his doctor for a 
letter saying his sleep apnea was secondary to DMII.  The 
undersigned left the record open for a period of 30 days in 
order for the Veteran to submit this letter.  However, such 
has not been submitted.  

Nevertheless, the Board finds that as the Veteran's sleep 
apnea was discussed in the context of his DMII, that this 
meets the low threshold sufficient to obtain a VA examination 
to ascertain the relationship, if any, between the Veteran's 
service-connected DMII and his sleep apnea.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran 
an opportunity to submit any evidence 
pertaining to his disabilities subject to 
this remand.  In particular, the Veteran 
should be afforded an opportunity to 
submit a nexus opinion from Dr. T.L. 
relating his erectile dysfunction and 
diabetes mellitus Type II as identified 
during his October 2009 hearing.  Further, 
the Veteran should be given an opportunity 
to submit a nexus letter pertaining to his 
sleep apnea and diabetes mellitus Type II 
as he discussed during the same hearing.  
(The Board has used the initials Dr. T.L. 
to protect the identity of the Veteran.  
However, Dr. T.L.'s full name should be 
used in any correspondence to the Veteran 
to aid him in identifying the records in 
question.)

2.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for the residuals of 
asbestos exposure.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, and VA treatment 
reports, the examiner should render any 
relevant diagnoses pertaining to the claim 
for the residuals of asbestosis exposure.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current residuals of asbestos 
exposure are causally or etiologically 
related to his conceded exposure to 
asbestos approximately four times daily in 
the storage area of the U.S.S. Leonard F. 
Mason from October 1970 to October 1971 as 
opposed to its being more likely due to 
some other factor or factors.  The examiner 
should also note the Veteran's post-service 
history of asbestos exposure from 
approximately 1972 to his retirement in 
2006.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  Schedule the Veteran for a VA 
examination to evaluate his claims for 
service connection for right and left 
shoulder disabilities.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
and February 2009 VA examination, the 
examiner should render any relevant 
diagnoses pertaining to the claims for 
right and left shoulder disabilities.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current right and left 
shoulder disability is causally or 
etiologically related to his symptomatology 
in military service (falling on his upper 
back and shoulders in April 1971) as 
opposed to its being more likely due to 
some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
erectile dysfunction, to include as 
secondary to service-connected diabetes 
mellitus Type II.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims folder 
and the examination findings, including the 
service treatment records, private 
treatment reports, and February 2009 VA 
examination, the examiner should opine as 
to the relationship, if any, between the 
Veteran's service-connected mellitus Type 
II and his erectile dysfunction.  To the 
extent possible, (likely, unlikely, at 
least as likely as not) the examiner should 
opine whether his erectile dysfunction was 
either (a) proximately caused by or (b) 
proximately aggravated by his service-
connected diabetes mellitus Type II.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
sleep apnea, to include as secondary to 
service-connected diabetes mellitus Type 
II.  A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims folder 
and the examination findings, including the 
service treatment records and post-service 
treatment reports, the examiner should 
opine as to the relationship, if any, 
between the Veteran's service-connected 
sleep apnea and his diabetes mellitus Type 
II.  To the extent possible, (likely, 
unlikely, at least as likely as not) the 
examiner should opine whether sleep apnea 
was either (a) proximately caused by or (b) 
proximately aggravated by his service-
connected diabetes mellitus Type II.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  When the development requested has 
been completed, the claims should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


